Title: From Thomas Jefferson to the Senate and the House of Representatives, 20 March 1804
From: Jefferson, Thomas
To: Senate and the House of Representatives


          
            To the Senate and House of Representativesof the United states.
          
          I communicate to Congress a letter recieved from Capt. Bainbridge Commander of the Philadelphia frigate informing us of the wreck of that vessel on the coast of Tripoli and that himself, his officers and men had fallen into the hands of the Tripolitans. this accident renders it expedient to increase our force and enlarge our expences in the Mediterranean beyond what the last appropriation for the Naval service contemplated. I recommend therefore to the consideration of Congress such an addition to that appropriation as they may think the exigency requires.
          
            Th: Jefferson 
            Mar. 20. 04
          
        